      Case 3:20-cv-00385-DPM Document 32 Filed 09/10/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

JEREMIE BROOKS
ADC #660149                                                 PLAINTIFF

v.                      No. 3:20-cv-385-DPM

KEVIN MOLDER, Sheriff, Poinsett
County Detention Facility; TRISH
MARSHALL, Administrator, Poinsett
County Detention Facility; DOYLE
RAMEY, Jail Supervisor, Poinsett County
Detention Facility; SUSAN COX, Nurse,
Poinsett County Detention Facility; and
REGINA HINDMAN                                          DEFENDANTS

                            JUDGMENT
     Brooks' s complaint is dismissed with prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
